 

 

Case 3:20-cv-00057-DHB-BKE Document 14 Filed 04/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION

 

JAMARRIS LATUAN WILLIAMS, )
Plaintiff,
V. CV 320-057
JACOB BEASLEY and JORDAN WICKER,
Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiff's complaint without prejudice for failure to state a claim upon which
relief can be granted and CLOSES this case.

SO ORDERED this C4 day of April, 2021, at Augusta, Georgia.

wy

z
UNITED STHTES DISTRICT JUDGE

 

 
